Citation Nr: 1803986	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to March 1984, with additional service in the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The claims file is now in the jurisdiction of the Oakland RO.

In July 2017, a videoconference hearing was held before the undersigned; a transcript is of record.  At the hearing, the Veteran requested an additional 60 days to submit evidence; new evidence was received in August 2017.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, bladder cancer is related to service.


CONCLUSION OF LAW

Service connection for bladder cancer is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. §31(2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends his bladder cancer is related to exposure to diesel fuel while serving on military ships.

In August 2012, the Veteran submitted an article noting that the World Health Organization found a possible link between bladder cancer and diesel exhaust.

In a letter dated January 2013, the Veteran's private treating doctor, a urologist, noted that while the Veteran's recurrent urothelial carcinoma of the bladder was initially diagnosed in June 2010, based on current medical research, it was at least as likely as not that it was a result of exposure to diesel exhaust fumes.  However, the doctor did not specify whether the exposure was incurred during service, or related to post-service exposure.

On May 2014 VA examination, the examiner noted the Veteran was working as an operation specialist and was exposed to diesel exhaust and fumes during his active service.  He did not have a history of smoking.  The examiner stated chemical exposures, such as the petroleum industry and the manufacturing of paints, pigments, and agrochemicals, were known to predispose individuals to urothelial cancer.  The examiner noted the Veteran denied occupational or social history that would predispose him to urothelial cell carcinoma of the bladder, but opined it was less likely as not that the Veteran's cancer was caused by exposure to diesel exhaust and fumes during his active service.  The examiner did not provide a rationale for the opinion.

On a June 2014 VA addendum opinion, the examiner noted the Veteran had a 4-month exposure to diesel fumes during active service.  The examiner stated that contrary to the article the Veteran submitted, a 2014 cohort study of 58,000 men in the Netherlands found only "marginal" evidence for increased risk of bladder cancer due to diesel exhaust.  The examiner noted that 10 to 20 percent of bladder cancers were due to occupational exposure by workers with substantial industrial exposure, and the Veteran's four-month exposure during service did not seem to be substantial occupational exposure.  The examiner stated the Veteran likely had prolonged exposure to diesel exhaust during his years of working in bread delivery after service, and that there were other risk factors for bladder cancer, including smoking, chronic cystitis, human papillomavirus infection, and other environmental toxins.  The examiner thus opined it was not likely that the short exposure to diesel exhaust in the military caused the Veteran's bladder cancer.

In a letter dated June 2014, the Veteran's private urologist reiterated that the Veteran's exposure to diesel fuel would be a reasonable explanation for the development of bladder cancer, or a contributory factor.  The doctor noted that diesel fuel was a recognized bladder carcinogen.  He opined that due to the Veteran's early-onset, highly-aggressive cancer, it was highly probable that his cancer was related to diesel fuel exposures, further noting the Veteran had no family history of cancer, was never a smoker, and had no exposure to other known carcinogens.

In a statement dated August 2017, the Veteran's private urologist noted the Veteran's cancer was recurrent and clarified that in his opinion, it was more likely than not that the cancer was caused by prolonged exposure to diesel fumes during his military service.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for bladder cancer.  In summary, the Veteran currently has diagnosed bladder cancer.  As to the remaining element, the evidence is in relative equipoise as to the etiology of the cancer.  While the VA examiners found it less likely than not that bladder cancer was related to exposure to diesel fuel during service, the Veteran's private treating doctor, a specialist in urology, found otherwise.  After careful review of the probative opinion evidence, the Board grants service connection for bladder cancer.



ORDER

Entitlement to service connection for bladder cancer is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


